DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a solid sample.
Group II, claim(s) 7-10, drawn to an endoscope system.
Group III, claim(s) 11 and 12, drawn to a preparation method of a solid sample.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III and Group II lack unity of invention because the groups do not share the same or corresponding technical feature. The “calibration reference sample” is not positively recited. See MPEP 2115. 
 lack unity of invention because even though the inventions of these groups require the technical feature of colorant group, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ogawa (JP2015002978A) (JP2015002978A will be used for reference, paragraph numbers are associated with U.S Publication No. US 20160125766 A1). 
 A solid sample (a photoacoustic blood model) to be used as a calibration reference sample to calculate a hemoglobin concentration and a hemoglobin oxygen saturation in a living tissue, the solid sample ([0017] - photoacoustic blood model of the present invention, when measured with a photoacoustic wave diagnosing apparatus, the parameter S value can be controlled in the range of 0 or more and 100 or less. The parameter S is a value equivalent to the oxygen saturation of a human body) comprising: a colorant group (light absorbing compounds) made of non-biological substances which have a plurality of colorants and reproduce absorption characteristics of the hemoglobin with a predetermined concentration and a predetermined oxygen saturation by adjusting a mixing ratio of the plurality of colorants([0024] [0026]-In the light absorbing compounds, the absorption coefficient ratiosμ [λ.sub.2]/μ[λ.sub.1] at arbitrary two wavelengths λ.sub.1 and λ.sub.2 (λ.sub.1<λ.sub.2) of 600 nm or more and 1100 nm or less are different from each other; The value of the absorption coefficient of oxyhemoglobin and deoxyhemoglobin at each wavelength can be obtained by the following method. More specifically, a solution in which oxyhemoglobin or deoxyhemoglobin is 100% can be prepared by adjusting the oxygen partial pressure in an aqueous solution containing hemoglobin of a certain fixed concentration. The absorption coefficient at each wavelength can be obtained by measuring the solution with a spectrum photometer)-; and a resin material in which each colorant of the colorant group is dispersed ([0053]-a material having such a physical property value, polymer materials, such as urethane resin, silicone resin, epoxy resin, acrylic resin, polyvinyl chloride, epoxy resin, polyethylene, nylon, natural rubber, polystyrene, and polybutadiene, can be mentioned but the material is not limited thereto. Among the above, particularly, a polyurethane gel which is one kind of a thermosetting urethane resin has an acoustic velocity v of about 1400 m/s, a coefficient of linear thermal expansion α of about 300 ppm/K, and a Gruneisen coefficient Γ of about 1.0 and is suitable as the blood model base material of the present invention).
No telephone call was made to the attorney of record due to the complexity of the restriction requirement (see MPEP 812.01).
6.        The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims
that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in 
Conclusion
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/AMY KRISTINA POLANECKI/ Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795